Exhibit 10.1

 

[g185621ki01i001.jpg]

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

INTERNATIONAL DISTRIBUTION AGREEMENT

 

THIS INTERNATIONAL DISTRIBUTION AGREEMENT is made and entered into as of this
day 16th of April, 2009 (the “Effective Date”) by and between BioSphere
Medical, Inc. (hereinafter referred to as “Manufacturer”), a corporation having
its offices in Rockland, Massachusetts, United States, existing under the laws
of Delaware (United States) and Nippon Kayaku Co., Ltd., a company having its
offices at 11-2, Fujimi 1-chome, Chiyoda-ku, Tokyo, Japan, existing under the
laws of Japan (hereinafter referred to as “Distributor”).  Each of Manufacturer
and Distributor is a “Party,” and together they are the “Parties.”

 

WITNESSETH:

 

In consideration of the mutual covenants and conditions herein contained, and
intending to be legally bound hereby, the Parties mutually agree as follows:

 

1.                                       Definitions; Interpretation.

 

(a)                                  In addition to the terms defined elsewhere
herein, as used in this Agreement, the following terms have the meanings
specified below when used in this Agreement:

 

“Affiliates” means all companies, natural persons, partnerships, and other
business entities controlled by, under common control with, or controlling a
person.

 

“Applicable Law” means applicable U.S., Japanese, and foreign laws, rules,
regulations, guidelines, and standards, including those of the PMDA, MHLW, and
comparable foreign governmental and Regulatory Authorities.

 

“Confidential Information” means confidential or proprietary information of one
Party disclosed to the other Party in connection with this Agreement. 
“Confidential Information” includes know-how, scientific information, clinical
data, efficacy and safety data, adverse event information, formulas, methods and
processes, specifications, pricing information (including discounts, rebates,
and other price adjustments), and other terms and conditions of sales, customer
information, business plans, and all other intellectual property.  For the
avoidance of doubt, all Data generated by Distributor or its Affiliates
hereunder and all Development Intellectual Property shall be deemed
Manufacturer’s and Distributor’s Confidential Information.

 

“Data” means any and all research, pharmacology, medicinal chemistry,
preclinical, clinical and other data, statistical analyses, expert opinions and
reports, safety data, in each case, specifically directed to, or used in the
development of, a Product.

 

“Distributor Know-How” means all scientific and technical information and
know-how, trade secrets, Data, and technology existing as of the Effective Date
or generated during the term of this Agreement (whether patented, patentable, or
not) owned, developed, or acquired by or on behalf of Distributor or any of its
Affiliates, which

 

--------------------------------------------------------------------------------


 

directly relate to the Products, including: (a) medical, clinical,
toxicological, or other scientific Data; and (b) processes and analytical
methodology useful in the development, testing, analysis, manufacture, or
packaging of the Products.

 

“Distributor Patent Improvements” means all improvements to the Products or
Manufacturer’s intellectual property owned, made, created, developed, conceived,
or reduced to practice by or on behalf of Distributor or an Affiliate of
Distributor during the term of this Agreement.

 

“ICH GCP” means the then-current good clinical practice for the performance of
clinical studies for pharmaceutical products promulgated by the International
Conference on Harmonisation.

 

“Indication” means the treatment of hypervascular tumors, including
hepatocellular carcinoma, uterine fibroids, and arteriovenous malformations
(AVM).

 

“MHLW” means the Ministry of Health, Labour and Welfare of Japan and any
successor agency with similar responsibilities.

 

“Patent” means any of the following, whether existing now or in the future
anywhere in the world: (a) patents and patent applications; (b) continuations,
continuations-in-part, divisionals, and substitute applications with respect to
any such patent application; (c) any patents issued based on or claiming
priority to any such patent applications; (d) any reissue, reexamination,
renewal, or extension (including any supplemental patent certificate) of any
such patents; and (e) any confirmation patent or registration patent or patent
of addition based on any such patents.

 

“PMDA” means the Pharmaceuticals and Medical Devices Agency of Japan and any
successor agency with similar responsibilities.

 

“Products” means the microembolic products HepaSphere Microspheres and
Embosphere Microspheres developed and manufactured by Manufacturer, which
Products shall solely be used for the Indications.

 

“Regulatory Approvals” means, with respect to a particular Product in the
Territory, all approvals, licenses, registrations, or authorizations necessary
for the sale or marketing of such Product in the Territory, including
reimbursement approvals.  Regulatory Approval shall be deemed to have been
received upon first receipt by a Party or its designee of notice from the
applicable Regulatory Authority that the sale and marketing of such Product has
been approved in the Territory.

 

“Regulatory Authority” means the MHLW, PMDA, or other national, supra-national,
regional, state, or local regulatory agency, department, bureau, commission,
council, or other governmental entity with authority over the distribution,
importation, exportation, manufacture, production, use, storage, transport, or
clinical testing, pricing, or sale of a product (including a Product), including
any device incorporating the product, in the Territory.

 

2

--------------------------------------------------------------------------------


 

“Territory” means Japan.

 

“Third Party” means any entity other than Distributor or Manufacturer, or their
respective Affiliates.

 

(b)                                 When a reference is made in this Agreement
to Articles, Sections, Exhibits, or Schedules, such reference will be to an
Article or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated.  The headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.”  Unless the context otherwise requires, (i) “or” is disjunctive but
not necessarily exclusive, (ii) words in the singular include the plural and
vice versa, and (iii) the use in this Agreement of a pronoun in reference to a
party hereto includes the masculine, feminine, or neuter, as the context may
require.  The Schedules and Exhibits hereto will be deemed part of this
Agreement and included in any reference to this Agreement.  This Agreement will
not be interpreted or construed to require any person to take any action, or
fail to take any action, if to do so would violate any Applicable Law.  Whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless business days are specified; and business days means any day except
Saturday and Sunday on which commercial banking institutions in Boston,
Massachusetts, USA and Tokyo, Japan are open for business.

 

2.                                       Regulatory Approval.

 

(a)                                  General.  Distributor, at its sole cost and
expense, shall be responsible for filing, obtaining, and maintaining all
Regulatory Approvals for the development and commercialization of the Products
in the Territory, including performing any clinical trial with protocols
accepted by the PMDA, submitting all applications to, and receiving approval
from, the MHLW and PMDA for any Product labeling, promotional materials, and
Product pricing and reimbursement.  Manufacturer shall cooperate with
Distributor in the preparation of all filings and correspondence with any
Regulatory Authority with respect to the Products in the Territory.  Distributor
shall implement Manufacturer’s reasonable comments with respect thereto. 
Distributor may use Manufacturer’s Confidential Information disclosed to
Distributor or generated under this Agreement in any applications submitted to
any Regulatory Authority without the prior approval of Manufacturer.  Unless
required by Applicable Law, all Regulatory Approvals shall be applied for and
granted in the name of Distributor.

 

(b)                                 Filings and Correspondence.  Distributor
shall inform Manufacturer of the content of Manufacturer’s Confidential
Information disclosed in the filings with Regulatory Authorities when the
development report is provided to Manufacturer pursuant to Section 2(e).

 

3

--------------------------------------------------------------------------------


 

(c)                                  Transfer of Data and Regulatory Approvals.

 

i.                                          Following the Effective Date,
Manufacturer will provide Distributor with such Data that is in Manufacturer’s
possession or control as of the Effective Date; provided that Manufacturer shall
have no obligation to translate any such Data from the language in which it
currently exists except that, if such language is not English or Japanese and so
long Distributor pays [**]% of the costs of translation, Manufacturer will
translate into English such Data as agreed upon by Manufacturer and
Distributor.  All Data generated under this Agreement shall be jointly owned by
Manufacturer and Distributor.  Distributor hereby grants Manufacturer an
exclusive (even as to Distributor), worldwide license, with the right to
sublicense, in, to, and under all such Data outside the Territory.  Without
limiting the foregoing, Manufacturer shall have the right to reference, access
and use all such Data and Regulatory Approvals (A) outside of the Territory and
(B) after the termination (except due to the material breach by Manufacturer of
this Agreement, unless Manufacturer makes the payment described in
Section 23(h)) or expiration of this Agreement, in the Territory, in either
case, for purposes of development, manufacture, and commercialization of
Products, including the right to file such items with Regulatory Authorities
outside of the Territory.  From time to time during the term of this Agreement,
including upon Manufacturer’s request, Distributor shall transfer to
Manufacturer all Data generated by Distributor; provided that, except to the
extent provided in Section 2(b), Distributor shall have no obligation to
translate such Data into English or to guarantee the reliability of such Data. 
Distributor shall provide Manufacturer with such assistance as Manufacturer
reasonably requests from time to time, to enable Manufacturer to fully
understand and implement the Data transferred under this Section 2(c)(i). 
Notwithstanding anything herein to the contrary, in all agreements with Third
Parties or Affiliates involving Data, Distributor shall require that such Third
Parties and Affiliates agree to assign all Data developed under such agreements
jointly to Distributor and Manufacturer and provide Manufacturer with access to
all such Data.

 

ii.                                       Promptly upon the termination of this
Agreement, Distributor shall transfer all previously undisclosed Data to
Manufacturer and (except in the case of termination of this Agreement due to the
material breach by Manufacturer, unless Manufacturer makes the payment described
in Section 23(h)) shall assign to Manufacturer all of Distributor’s rights in,
to, and under all Data and any Regulatory Approvals relating to the Products
that are in Distributor’s possession or control.

 

(d)                                 Clinical Trials.  Without limiting any other
provisions herein, Distributor shall, prior to the initiation of any clinical
trial involving a Product, provide Manufacturer for its review and comment a
copy of the protocol and any investigator’s brochures therefor. 

 

4

--------------------------------------------------------------------------------


 

Each such clinical trial shall be conducted in strict conformance with all ICH
GCP guidelines.  Manufacturer shall provide Distributor with reasonable
quantities of the Products necessary for such clinical trials and other
necessary tests as follows:  [**] of Embosphere Microspheres and [**] of
HepaSphere Microspheres will be provided at [**]; and any additional quantities
will be provided at [**].

 

(e)                                  Development Reports.  Within [**] days
after the end of each calendar quarter, Distributor shall prepare and provide to
Manufacturer a written report that (i) summarizes the progress of the
development activities performed by Distributor and provides copies of all
filings and correspondence with Regulatory Authorities in the Territory
(including minutes of any meetings, telephone conferences, or discussions with
such Regulatory Authority) hereunder during the preceding calendar quarter,
(ii) identifies any issues or circumstances of which Distributor is aware that
may prevent or adversely affect in a material manner its development activities
hereunder in the then-current calendar quarter, and (iii) to the extent
reasonably practicable, identifies steps that may be taken, or changes that may
be made, to resolve such issues; provided that Distributor notifies Manufacturer
of any adverse event promptly after learning or becoming aware of such event. 
Distributor shall maintain records in sufficient detail as will properly reflect
all work done in the performance of activities arising out of, in conducting, or
otherwise in connection with its Product development activities.

 

(f)                                    Access.  Distributor agrees to make its
personnel reasonably available, upon reasonable notice to Distributor, at their
places of employment to consult with Manufacturer on issues arising related to
the activities conducted in accordance with this Agreement or otherwise relating
to regulatory matters involving the Products in the Territory, including any
request from any Regulatory Authority, including regulatory, scientific,
technical, and clinical testing issues, or otherwise.

 

(g)                                 Milestone Dates.  Distributor shall achieve
the following milestones by the dates set forth below, which dates the Parties
agree are reasonable for Distributor to achieve given the Parties’ expectations
of the timing involved in the development process.

 

i.                                          Embosphere Microspheres
(hypervascularized tumors and arteriovenous malformations) Milestones:

 

Milestone

 

Date if a clinical trial is
not required by the
Regulatory Authorities

 

Date if a clinical trial
([**] patients) is
required by the
Regulatory Authorities

 

Initiation of clinical trial

 

N/A

 

[**]

 

Completion of clinical trial

 

N/A

 

[**]

 

Filing for Regulatory Approval

 

[**]

 

[**]

 

Receipt of Regulatory Approval

 

[**]

 

[**]

 

First Sale

 

[**]

 

[**]

 

 

5

--------------------------------------------------------------------------------


 

ii.                                     HepaSphere Microspheres, as embolic
product (bland), Milestones:

 

Milestone

 

Date if a clinical trial is
not required by the
Regulatory Authorities

 

Date if a clinical trial
([**] patients) is
required by the
Regulatory Authorities

 

Initiation of clinical trial

 

N/A

 

[**]

 

Completion of clinical trial

 

N/A

 

[**]

 

Filing for Regulatory Approval

 

[**]

 

[**]

 

Receipt of Regulatory Approval

 

[**]

 

[**]

 

First Sale

 

[**]

 

[**]

 

 

The Parties agree that a failure to achieve the foregoing milestones shall be a
material breach of this Agreement; provided that, if the failure to achieve a
milestone with respect to a Product is caused by reasons that are beyond the
reasonable control of Distributor (an “Excused Delay”), then Distributor shall
immediately notify Manufacturer of such event.  If Manufacturer is reasonably
satisfied that such failure is an Excused Delay, Manufacturer shall extend the
deadline for achieving the milestone that is subject to the Excused Delay for a
reasonable period, and each successive milestone with respect to such Product
shall also be appropriately extended to reflect the extension of the earlier
milestone.

 

(h)                                 Use of Sub-Contractors.  Upon Manufacturer’s
prior written consent and subject to the terms of this Agreement, Distributor
shall have the right to use the services of Third Party sub-contractors,
including contract research organizations and the like, to assist Distributor in
fulfilling its obligations hereunder; provided that no consent of Manufacturer
will be required with respect to Distributor’s use of contract research
organizations; and provided further that any Third Party sub-contractor,
including contract research organizations, is bound by a written agreement that
is consistent with terms hereof, including confidentiality and intellectual
property ownership provisions

 

6

--------------------------------------------------------------------------------


 

consistent with those set forth herein, and Distributor shall use reasonable
efforts to name Manufacturer in such agreement as an intended third party
beneficiary under each such agreement with the express right to enforce each
such agreement in accordance with its terms.  If, despite Distributor’s
reasonable efforts, Distributor is unable to name Manufacturer as an intended
third party beneficiary, then Distributor will enforce the confidentiality and
intellectual property ownership provisions against such Third Party in
accordance with Manufacturer’s reasonable instructions.

 

(i)                                     Diligent Efforts.  Distributor shall use
diligent efforts to comply with its obligations hereunder.  For this purpose,
“diligent efforts” means a commitment by or on behalf of Distributor of a level
of resources, efforts, and urgency to perform its obligations consistent with
Distributor’s practices in diligently and actively pursuing the discovery,
research, and development of its other pharmaceutical products at a similar
stage of product life, safety, efficacy, and commercial potential, but in no
event less than the high professional standards and level of resources, efforts,
and urgency for discovery, research, and development commonly applied by other
pharmaceutical companies to their pharmaceutical products at a similar stage of
product life, safety, efficacy and commercial potential.

 

(j)                                     Audit Rights.  Manufacturer shall have
the right, directly or through its designees, to inspect Distributor’s relevant
books and records and Distributor’s facilities for the Products upon reasonable
advance notice and during normal business hours [**] for the purpose of
confirming Distributor’s compliance with its obligations hereunder, subject to
the obligations of confidentiality set forth in this Agreement.  Distributor
shall have the right to audit, not more than [**]-month period, Manufacturer’s
facilities manufacturing the Products for Distributor hereunder upon reasonable
advance notice and during normal business hours for the purpose of confirming
Manufacturer’s compliance with its obligations hereunder, subject to the
obligations of confidentiality set forth in this Agreement.  If Distributor
believes that a serious situation has occurred that would require an urgent
audit by Distributor of Manufacturer’s facilities manufacturing the Product,
Distributor shall report such situation and the circumstances surrounding it to
Manufacturer, and Manufacturer and Distributor will discuss how to address the
situation, including whether an urgent audit by Distributor is warranted, which
audit will be upon advance notice during normal business hours.

 

3.                                       Products and Territory.

 

(a)                                  Subject to obtaining Regulatory Approval in
the Territory, Manufacturer hereby appoints Distributor on an exclusive basis
(subject to Section 11) as its sole distributor for the sale of the Products in
the Territory during the term of this Agreement.  Distributor shall not, without
the prior written consent of Manufacturer, sell, market, or distribute any
Product other than Product in the form Manufacturer shall designate from time to
time as its most current.  Distributor shall use its reasonable best efforts to
promote and sell the Products to the maximum number of responsible customers in
the Territory and to otherwise carry out its obligations pursuant to this
Agreement, consistent with all applicable laws and highest industry standards. 
Without limiting the

 

7

--------------------------------------------------------------------------------


 

foregoing, Distributor shall promote the Products to members of those
organizations set forth in an annual marketing plan and forecast mutually agreed
upon by the Parties.  For the avoidance of doubt, the provisions of this
Section 3(a) shall not be construed as preventing Distributor from distributing
and commercializing the embolic products permitted pursuant to Section 19.

 

(b)                                 Manufacturer is appointing Distributor
hereunder with respect to the resale of Products to any purchasers whose place
of business is located in the Territory.

 

(c)                                  Distributor shall not solicit orders for
any Product from any prospective purchaser with its place of business located
outside the Territory.  If Distributor receives an order for any Product from a
prospective purchaser whose place of business is located outside the Territory,
Distributor shall immediately refer that order to Manufacturer.  Distributor
shall not accept any such orders.  Distributor may not deliver or tender (or
cause to be delivered or tendered) any Product outside of the Territory. 
Distributor shall not sell any Product to a purchaser if Distributor knows or
has reason to believe that such purchaser intends to remove that Product from
the Territory.  Distributor shall not appoint any sub-distributors or other
intermediate parties to distribute the Products without Manufacturer’s prior
written consent.  For the avoidance of doubt, Distributor shall have the right
to sell Products to wholesalers in the Territory.

 

(d)                                 If Manufacturer intends to modify or improve
any Product, Manufacturer shall inform Distributor of such modification or
improvement at least [**] prior to planned implementation of such modification
or improvement so that Distributor can obtain the necessary approval for such
modification or improvement from Regulatory Authority in a timely manner and can
continue the distribution of the Product in the Territory without interruption.

 

(e)                                  Distributor acknowledges that it is not
granted any right to manufacture the Products.  Manufacturer may terminate this
Agreement with respect to any Product after 18 months’ prior written notice to
Distributor, if Manufacturer desires to cease the manufacture of such Product
under this Agreement; provided that, if Distributor desires to continue
distributing such Product for the remainder of the term of this Agreement,

 

i.                                          Manufacturer will negotiate in good
faith with Distributor with respect to granting Distributor a limited license to
manufacture or have manufactured such Product(s) in the Territory for
distribution in the Territory in accordance with the terms of this Agreement;

 

ii.                                       Any license granted by Manufacturer
pursuant to this Section 3(e) shall be royalty-bearing; and

 

iii.                                    In connection with the license grant,
Manufacturer will provide Distributor with the reasonable assistance in
Distributor’s assumption of manufacturing obligations.

 

8

--------------------------------------------------------------------------------


 

4.                                       Prices and Payment.

 

(a)                                  Milestone Payments.  In consideration for
Manufacturer granting Distributor the exclusive right to distribute the Products
in the Territory pursuant to the terms and conditions of this Agreement,
Distributor shall make the non-refundable payments to Manufacturer set forth
below not later than [**] days after the earliest date on which the
corresponding milestone event set forth below is achieved; provided, however,
that, with respect to the first milestone payment, such payment shall be made
within [**] business days after Distributor’s receipt of Form 6166 from
Manufacturer:

 

Milestone Event

 

Payment

 

Effective Date

 

$

1,000,000

 

Receipt of Regulatory Approval for Embosphere Microspheres, including receipt of
determination of Japanese reimbursement price of Embosphere Microspheres by MHLW

 

$

[**]

 

Receipt of Regulatory Approval for HepaSphere Microspheres as embolic product
(bland), including receipt of determination of Japanese reimbursement price of
HepaSphere Microspheres by MHLW

 

$

[**]

 

Aggregate gross sales of all Products in the Territory reaches [**]

 

$

[**]

 

Aggregate gross sales of all Products in the Territory reaches [**]

 

$

[**]

 

Aggregate gross sales of all Products in the Territory reaches [**]

 

$

[**]

 

Aggregate gross sales of all Products in the Territory reaches [**]

 

$

[**]

 

 

(b)                                 Forecasts for Products.

 

i.                                          Distributor shall provide
Manufacturer with a non-binding [**]-month forecast at least [**] months before
the expected date of Regulatory Approval for each Product within the Territory,
and Distributor shall provide Manufacturer with a non-binding [**]-month
forecast within [**] days after receipt of Regulatory Approval for a Product. 
Neither of the foregoing forecasts shall be binding.

 

9

--------------------------------------------------------------------------------


 

ii.                                       Distributor shall provide Manufacturer
with a forecast within [**] days after receipt of Regulatory Approval for a
Product, which forecast shall cover the remaining months [**].  Furthermore,
after receipt of Regulatory Approval for a Product, Distributor shall provide
Manufacturer with a [**]-month forecast no later than [**], which forecast shall
cover [**] (with respect to the forecast [**] in which Regulatory Approval is
obtained, a [**]-month forecast no later than [**] in which Regulatory Approval
is obtained and a [**]-month forecast no later than [**], each shall cover [**]
months and [**] months of such [**] respectively).  Each of the forecasts to be
delivered pursuant to this Section 4(b)(ii) shall constitute binding commitments
of Distributor to purchase [**]% of Product reflected therein pursuant to
purchase orders issued in accordance with Section 4(c).

 

iii.                                    Each of Distributor’s forecasts shall
specify the quantities of and delivery dates for the applicable Product within
the Territory and include such other information agreed upon by the Parties.

 

(c)                                  Placing Orders.  Distributor shall order
Products from Manufacturer by submitting a written purchase order identifying
the Products ordered, requested delivery date(s) (which delivery dates may be no
less than [**] days following acceptance of the purchase order by Manufacturer),
and any export/import information required to enable Manufacturer to fill the
order.  No orders for Products are binding on Manufacturer until accepted in
writing by Manufacturer’s Order Desk at Manufacturer’s office at 1050 Hingham
Street, Rockland, Massachusetts 02370, with the confirmation of the date of
shipment.  Manufacturer will use commercially reasonable efforts to accept or
reject an order within [**] business days after Manufacturer’s receipt of such
purchase order from Distributor.  Manufacturer shall have no liability to
Distributor with respect to purchase orders that are not accepted; provided,
however, that Manufacturer will not unreasonably reject any purchase order for
Products (i) that do not require any modifications or additions in order to meet
the packaging, labeling, or other requirements of Distributor or its customers,
and (ii) in quantities that are not more than [**]% of the forecast for the
applicable period to which such order relates.

 

(d)                                 Prices for Product.  If a purchase order is
accepted in accordance with Section 4(c) above, the prices for Products covered
by such purchase order shall be as follows:

 

Product

 

Purchase Price

 

Embosphere Microspheres

 

[**]% of the reimbursement price approved by the applicable Regulatory Authority

 

bland HepaSphere Microspheres

 

[**]% of the reimbursement price approved by the applicable Regulatory Authority

 

 

10

--------------------------------------------------------------------------------


 

Upon Distributor’s receipt of the Regulatory Authority’s reimbursement price for
a Product, Distributor shall immediately notify Manufacturer.  Notwithstanding
the foregoing, if the reimbursement price approved by the applicable Regulatory
Authority for a particular Product is such that the purchase price paid to
Manufacturer would be [**] (the “Product Minimum Price”), then the Parties shall
negotiate in good faith with respect to the appropriate purchase price to be
paid for such Product.  In the event the Parties are unable to agree upon an
appropriate purchase price within [**] days, then either Party may terminate
this Agreement with respect to such Product in accordance with Section 23(c);
provided that, notwithstanding Section 23(h), Distributor shall only be
obligated to transfer to Manufacturer any Regulatory Approvals for such Product
that are registered solely in Distributor’s name, if Manufacturer pays
Distributor [**]% of Distributor’s out-of-pocket costs of obtaining such
Regulatory Approval, not to exceed $[**] in the aggregate for Regulatory
Approvals for all Products. If Manufacturer elects not to pay such amount,
Distributor may retain its sole ownership to the applicable Regulatory Approval;
provided that such ownership shall not entitle Distributor to any right to
obtain or distribute the Products or use any intellectual property of the
Manufacturer, including the Trademarks.

 

(e)                                  Distributor’s Pricing.  Distributor shall
be free to establish its own pricing for Products that it sells.  Distributor
shall notify Manufacturer of its pricing, as in effect from time to time.

 

(f)                                    Permits.  The ultimate shipment of orders
to Distributor shall be subject to the right and ability of Manufacturer to make
such sales, and obtain required licenses and permits, under all decrees,
statutes, rules, and regulations of the government of the United States and
agencies or instrumentalities thereof presently in effect or which may be in
effect hereafter.  Any order that has been accepted by Manufacturer but that
cannot be fulfilled due to such decrees, statutes, rules, and regulations shall
be considered to have been rejected when submitted to Manufacturer for
acceptance or rejection.

 

(g)                                 Distributor Obligations.  Distributor hereby
agrees: (i) to assist Manufacturer in obtaining any such required licenses or
permits by supplying such documentation or information as may be requested by
Manufacturer; (ii) to comply with such decrees, statutes, rules, and regulations
of the government of the United States and agencies or instrumentalities
thereof; (iii) to maintain the necessary records to comply with such decrees,
statutes, rules, and regulations; (iv) not to export any Products except in
compliance with such decrees, statutes, rules, and regulations; (v) to obtain
(at Distributor’s sole expense) all governmental approvals and licenses
necessary to import the Products into any country in the Territory; (vi) not to
sell, transfer, or otherwise dispose of Products in violation of the export laws
of the United States; and (vii) to indemnify and hold harmless Manufacturer from
any and all fines, damages, losses, costs, and expenses (including reasonable
attorneys’ fees) incurred by Manufacturer as a result of any breach of this
subsection (g) by Distributor.

 

11

--------------------------------------------------------------------------------


 

(h)                                 Shipment.  All Product delivered hereunder
shall be F.O.B. Manufacturer’s designated facility.  Distributor shall be
responsible for all shipping costs.  Unless Distributor requests otherwise, all
Products ordered by Distributor shall be packed for shipment and storage in
accordance with Manufacturer’s standard commercial practices.  It is
Distributor’s obligation to notify Manufacturer of any special packaging
requirements (which shall be at Distributor’s expense).  Distributor is solely
responsible for ensuring that the packaging and labeling of the Products
distributed in the Territory comply with the relevant regulations in the
Territory, including any requirements to label the Products in the local
language of the Territory.  Any materials required to be in such local language
will be provided free of charge by Distributor to Manufacturer and verified by
Manufacturer pursuant to Section 5(a).  Manufacturer shall deliver Products into
the possession of a common carrier designated by Distributor at Manufacturer’s
designated facility no later than the date specified for such delivery on the
relevant purchase order for such Products.  Risk of loss and damage to a Product
shall pass to Distributor upon the delivery of such Products to the common
carrier designated by Distributor.  All claims for non-conforming shipments
(i.e., incorrect Product shipped, quantitative shortcomings, improper labeling
or packaging, or similar non-conforming defects) must be made in writing to
Manufacturer within [**] days after the passing of risk of loss and damage, as
described above.  Any such claims not made within such period shall be deemed
waived and released.

 

(i)                                     Payment Provisions.  All payments by
Distributor to Manufacturer shall be made in the currency of the United States
of America and within [**] days after Distributor’s receipt of the invoice for
the relevant Product from Manufacturer.  With respect to payments for Products
based on the reimbursement price set by the applicable Regulatory Authority,
such amounts shall be converted from Japanese Yen to US Dollars using the
average monthly rate of exchange listed in the New York edition of The Wall
Street Journal for the business day immediately prior to the date of the
relevant invoice.  If Distributor fails to pay any amounts by the due date, it
must pay Manufacturer a late payment charge equal to the lesser of 1.5% per
month on such unpaid amounts, or the maximum amount permitted by law, together
with all costs and expenses, including reasonable attorneys’ fees, incurred by
Manufacturer in collecting such overdue amounts.

 

(j)                                     Title.  Manufacturer shall retain title
to the Products until Distributor has paid for the Products in full.  Products
may be resold only in Distributor’s normal course of business, but until paid in
full Distributor will not pledge or otherwise encumber the Products. 
Distributor agrees to immediately report to Manufacturer (i) any seizure or
attachment of the Products by Distributor’s creditors; (ii) any petition in
bankruptcy, insolvency, receivership or similar proceeding filed by, or against,
Distributor; or (iii) any arrangement, composition or similar agreement for the
benefit of Distributor’s creditors.

 

(k)                                  Conflict.  In the event of any discrepancy
between any purchase order accepted by Manufacturer and this Agreement, the
terms of this Agreement shall govern.

 

12

--------------------------------------------------------------------------------


 

(l)            Active Drugs.  Manufacturer shall have no responsibility for
supplying any active drugs for use with the Products.

 

5.                                       Other Obligations of Distributor.

 

(a)                                  Distributor shall translate, at its own
expense, all user and technical manuals and instructions for use (IFUs), and
advertising and marketing information with respect to the Products into the
languages of its customers and provide Manufacturer with advance copies of all
such materials for approval by Manufacturer.  Distributor shall assign, and
hereby does assign, all copyrights in such translations to Manufacturer. 
Distributor shall have a non-exclusive right during the term of this Agreement,
in connection with its activities pursuant to this Agreement, (i) to use such
translations, and (ii) to incorporate such translations into its own manuals,
advertising, and marketing information.  Manufacturer shall not be liable for
translation errors made by Distributor or at Distributor’s direction or for the
non-conformance of such translated materials with laws and regulations in force
from time to time in the Territory.

 

(b)                                 Distributor shall indemnify and hold
Manufacturer harmless to the extent that a third party brings claims against
Manufacturer based on such errors or non-conformance.

 

(c)                                  Distributor shall store all Products in a
temperature-controlled environment in accordance with Manufacturer’s
specifications.

 

(d)                                 Distributor shall:

 

i.                                          Retain records of distribution of
Products to final user/facility for a minimum of [**] years.

 

·                                          Records will contain, at a minimum,
product number, lot number, expiration date, quantity shipped, date of shipment,
and facility shipped to.

 

·                                          Records are to include all
distributions, including sales, free product, clinical trial supplies, etc.

 

ii.                                       Provide copies of distribution records
to Manufacturer at the end of [**] years or the end of Distributor’s chosen
storage time, whichever is later, in a mutually agreed upon format.

 

iii.                                    Upon expiration or termination of this
Agreement, all records will be provided to Manufacturer in a mutually agreed
upon format.

 

iv.                                   Make available the information above to
Manufacturer upon request.

 

(e)                                  Distributor shall promptly notify
Manufacturer’s customer service of any Product complaints due to quality
deficiencies or patient injury.  For prompt reporting activities,

 

13

--------------------------------------------------------------------------------


 

Distributor shall fully cooperate with Manufacturer regarding potential
reportable events for Product sold by Distributor, based on alleged Product
complaints and will assist Manufacturer with respect to any recalls of the
Products.  Upon the request of Manufacturer, Distributor and Manufacturer shall
agree upon a more detailed procedure for sharing information regarding, and
reporting, adverse events, including entering into a pharmacovigilance
agreement.

 

(f)                                    Distributor shall provide Manufacturer
with quarterly reports as to Distributor’s inventory levels of each Product and
the market demand for each Product in the Territory.

 

(g)                                 Distributor acknowledges and agrees that its
rights to develop and distribute hereunder are limited to the Products specified
for use for the Indications and that Distributor is granted no rights to any
Products outside such use.  Distributor shall not seek Regulatory Approval for
use of the Products outside the Indications or solicit orders for any Product
for use outside the Indications.  Distributor shall not sell any Product to any
person if Distributor knows or has reason to believe that such person or any
other person in such person’s distribution chain (including any final
user/facility) intends to use the Product other than for the Indications.

 

6.                                       Manufacturer’s Obligations.

 

(a)                                  Manufacturer may provide Distributor,
without charge, such marketing and technical literature and Product samples as
Manufacturer may in its sole discretion consider necessary to assist with the
promotion of the Products; provided that any translations into the local
language of the Territory shall be Distributor’s responsibility pursuant to
Section 5(a).

 

(b)                                 Manufacturer shall provide [**] to
Distributor (except with respect to expenses, as provided herein) training to
Distributor’s personnel at a mutually agreed location in connection with the
marketing, sale, and support of the Products in a duration determined in
Manufacturer’s reasonable discretion.  If necessary, Distributor may obtain
training from Manufacturer in excess of such duration at Manufacturer’s
then-current training rates.  All out-of-pocket expenses incurred by
Manufacturer in connection with providing such training to Distributor,
including all reasonable travel, lodging, and entertainment expenses, shall be
borne by Distributor.

 

7.                                       Compliance With Laws.

 

Each of Distributor and Manufacturer covenants that all of its activities under
or pursuant to this Agreement shall comply with all applicable laws, rules and
regulations, including those set forth on Exhibit C; provided that Distributor
acknowledges and agrees that it shall be solely responsible for ensuring that
the Product conforms to applicable laws, rules, and regulations in the
Territory.  In particular, but without limitation, Distributor shall be
responsible for obtaining all licenses, permits, and approvals that are
necessary or advisable for sales of Products in the Territory and for the
performance of its duties hereunder (“Permits”).

 

14

--------------------------------------------------------------------------------


 

8.                                       Representations & Warranties.

 

(a)                                  By Manufacturer.  Manufacturer represents
and warrants to Distributor that:

 

i.                                          the execution, delivery, and
performance of this Agreement by Manufacturer does not conflict with, or
constitute a breach of or under, any order, judgment, agreement, or instrument
to which Manufacturer is a party;

 

ii.                                       the execution, delivery, and
performance of this Agreement by Manufacturer does not require the consent of
any person or the authorization of (by notice or otherwise) any governmental or
regulatory authority; and

 

iii.                                    this Agreement is a legal, valid, and
binding obligation of Manufacturer enforceable against it in accordance with its
terms and conditions, except as enforceability may be limited by bankruptcy,
insolvency, or other laws affecting the enforcement of creditors’ rights
generally, and except that the availability of the remedy of specific
performance or other equitable relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

(b)                                 By Distributor.  Distributor represents and
warrants to Manufacturer that:

 

i.                                          the execution, delivery, and
performance of this Agreement by Distributor does not conflict with, or
constitute a breach of or under, any order, judgment, agreement, or instrument
to which Distributor is a party;

 

ii.                                       the execution, delivery, and
performance of this Agreement by Distributor does not require the consent of any
person or the authorization of (by notice or otherwise) any governmental or
regulatory authority;

 

iii.                                    this Agreement is a legal, valid, and
binding obligation of Distributor enforceable against it in accordance with its
terms and conditions, except as enforceability may be limited by bankruptcy,
insolvency, or other laws affecting the enforcement of creditors’ rights
generally, and except that the availability of the remedy of specific
performance or other equitable relief is subject to the discretion of the court
before which any proceeding therefor may be brought; and

 

iv.                                   as of the Effective Date, neither
Distributor nor any of its employees or agents, in their capacity as such, have
been disqualified or debarred by the FDA, pursuant to 21 U.S.C. §§ 335(a) or
(b), or been charged with or convicted under United States law for conduct
relating to the development or approval, or otherwise relating to the regulation
of any Product under the Generic Drug Enforcement Act of 1992, or any other
relevant law, rule,

 

15

--------------------------------------------------------------------------------


 

or regulation or been disbarred, disqualified, or convicted under or for any
equivalent or similar applicable foreign law, rule, or regulation.

 

9.                                       Manufacturer Marketing Office in the
Territory.

 

Manufacturer may from time to time maintain a marketing office at one or more
locations in or near the Territory.  Personnel associated with such office or
offices shall be authorized to and may, from time to time, act on behalf of
Manufacturer and shall be entitled to exercise all of the rights of Manufacturer
under this Agreement.  Such personnel shall be entitled to all information with
respect to all matters relevant to Distributor’s performance under the
Agreement, and Distributor shall at all times cooperate with such personnel with
respect to all such matters.

 

10.                                 Relationship of the Parties.

 

(a)                                  Distributor shall be considered to be an
independent contractor.  The relationship between Manufacturer and Distributor
shall not be construed to be that of employer and employee, nor to constitute a
partnership, joint venture, or agency of any kind.

 

(b)                                 Distributor shall pay all of its expenses,
including all travel, lodging, and entertainment expenses, incurred in
connection with its services hereunder.  Manufacturer shall not reimburse
Distributor for any of those expenses.

 

(c)                                  Distributor shall have no right to enter
into any contracts or commitments in the name of, or on behalf of, Manufacturer,
or to bind Manufacturer in any respect whatsoever.

 

(d)                                 In addition, Distributor shall not obligate
or purport to obligate Manufacturer by issuing or making any affirmations,
representations, warranties, or guaranties with respect to Products to any third
party.

 

11.                                 Minimum Purchase Requirements.

 

Distributor shall purchase a sufficient amount of Products from Manufacturer so
as to meet or exceed the minimum purchase requirements to be agreed upon by the
Parties immediately following Regulatory Approval of each Product and set forth
on the attached Exhibit A.  For the purposes of this provision, a “purchase” of
Products within a specified time period shall mean paying Manufacturer for such
Products on or before the last day of such period.  Failure to meet such minimum
requirements shall constitute a material breach of this Agreement for the
purposes of Section 23 hereof; provided, however, that in lieu of terminating
this Agreement pursuant to Section 23 based on such breach, Manufacturer may
instead elect in its sole discretion to change the exclusive rights granted to
Distributor under Section 3 hereof to non-exclusive rights, in which case
Manufacturer shall then have the right to appoint additional non-exclusive
distributors in the Territory and the right to sell the Products itself in the
Territory, either directly (including with the assistance of sales
representatives) or through one or more of its Affiliates.

 

16

--------------------------------------------------------------------------------


 

12.                                 Reporting.

 

Following Regulatory Approval, Distributor shall provide Manufacturer with
written quarterly reports, which shall include final user/facility call reports,
business trends in the Territory, market forecasts, and other reports requested
by Manufacturer and available to Distributor.

 

13.                                 Field Assistance.

 

Manufacturer shall provide, in its discretion, appropriate field technical
assistance to Distributor and Distributor’s customers.

 

14.                                 Intellectual Property Development.

 

(a)                                  Assignment.  All patent, copyright,
trademark, trade secret, and other intellectual property rights that arise out
of the performance of Distributor’s obligations under this Agreement with
respect to the Products, including the Distributor Know-How and the Distributor
Patent Improvements (collectively, the “Development Intellectual Property”) will
be owned (A) jointly by Distributor and Manufacturer inside the Territory and
(B) solely by Manufacturer outside the Territory; provided that all trademarks
will be owned jointly by Manufacturer inside and outside the Territory.  To the
extent any intellectual property rights in or to the Development Intellectual
Property vest in Distributor, Distributor hereby does irrevocably assign all
such right, title, and interest in and to such Development Intellectual Property
to Manufacturer (jointly or solely, as applicable) in accordance with the
foregoing, as well as any causes of action for the infringement of such
proprietary rights.  Distributor further agrees to execute and deliver such
additional documents and take such other action as may be reasonably necessary
to continue, secure, defend, register, confirm, evidence, and otherwise give
full effect to and to perfect the rights of Manufacturer (jointly or solely, as
applicable) under this Agreement, and hereby authorizes and appoints and grants
Manufacturer full power of attorney to execute, in the name and on behalf of
Distributor and its Affiliates, all such documents necessary to perfect, affirm,
record, and maintain title in Manufacturer (jointly or solely, as applicable),
its successors, assigns, or other legal representatives to any of the
Development Intellectual Property, including all documents necessary to register
in the name of Manufacturer (jointly or solely, as applicable) the assignment of
(i) each Patent in the appropriate country or countries, and (ii) each trademark
registration and application and trade name. Distributor shall not be liable for
any results arising out of any act by Manufacturer in the name and on behalf of
Distributor based on the power of attorney described in this Section 14(a).

 

(b)                                 Disclosure.  Distributor shall notify
Manufacturer in writing of any and all Development Intellectual Property
(including the Distributor Patent Improvements) promptly upon discovery. 
Distributor’s written notification in accordance with the foregoing shall
include a written report in sufficiently complete technical detail to convey a
clear understanding of the nature, purposes, operation, and characteristic of
the Development Intellectual Property.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Patent Matters.  Manufacturer shall have
the first right to file, in the name of Manufacturer and Distributor,
applications for and prosecute and maintain with reasonable diligence the
Distributor Patent Improvements in the Territory and the sole right to do so, in
the name of Manufacturer, outside the Territory.  If Manufacturer elects not to
file, prosecute, or maintain the Distributor Patent Improvements in the
Territory, Distributor may do so.  Each Party will cooperate, at its own
expense, with the prosecuting Party in connection with such filing, prosecution,
and maintenance of such Patents.  The Parties will share equally all reasonable
costs and expenses relating to the filing, prosecution, and maintenance of all
Distributor Patent Improvements in the Territory; provided that, at any time,
either Party may cease sharing such costs and expenses upon [**] days’ notice to
the other Party and assignment of all of such first Party’s rights in and to the
applicable Distributor Patent Improvement to the other Party.

 

15.                                 Trademarks, Service Marks and Trade Names;
Promotion on Internet.

 

(a)                                  Right to Use.  Distributor acknowledges and
agrees that Manufacturer will have the sole right to select the trademarks,
service marks, and trade names for use in connection with the Products, which
shall initially, subject to Applicable Law, be Manufacturer’s trademarks,
service marks, and trade names listed on Exhibit B (hereinafter referred to as
the “Trademarks”).  Manufacturer hereby grants Distributor a royalty-free right
to use the Trademarks on a non-exclusive basis in the Territory only for the
duration of this Agreement and solely for labeling Product, promotion, display
or advertising purposes in connection with selling and distributing the Products
in accordance with this Agreement.  Distributor shall not at any time do, or
permit any act to be done, which may in any way impair the rights of
Manufacturer in the Trademarks.

 

(b)                                 Quality Control.  Distributor shall maintain
quality standards for all of its uses of the Trademarks in connection with the
Products that are substantially equivalent to or, at Manufacturer’s option,
stricter than those standards used by Manufacturer in connection with its
promotion of the Product outside the Territory, which standards Manufacturer may
modify from time to time.  In order to comply with Manufacturer’s quality
control standards, Distributor shall: (i) use the Trademarks in compliance with
all relevant United States and Territory laws and regulations; (ii) accord
Manufacturer the right to inspect during normal business hours, with prior
advance notice, Distributor’s facilities used in connection with efforts to sell
Products in order to confirm that Distributor’s use of such Trademarks is in
compliance with this Section; (iii) upon Manufacturer’s request, provide
Manufacturer with samples of Distributor’s use of the Trademarks; and (iv) not
modify any of the Trademarks in any way and not use any of the Trademarks on or
in connection with any goods or services other than the Products.

 

(c)                                  Internet Use.  Distributor shall follow
Manufacturer’s instructions with respect to each of the following: (i) use of
any information about Manufacturer or the Products available on the Internet;
(ii) linking of any site on the Internet to any site on the Internet
established, operated, or sponsored by Manufacturer; and (iii) use of any of the
Trademarks on any site on the Internet.  Distributor acknowledges that it shall
promptly cease the activities described in (i), (ii), and/or (iii) above, if so
instructed by

 

18

--------------------------------------------------------------------------------


 

Manufacturer.  In no event shall Distributor establish, operate, sponsor, or
contribute content to any site on the Internet which incorporates the word
“biosphere” as its URL address or any part of such address.

 

(d)                                 Promotion on Internet.  Distributor shall
not engage in active sales outside the Territory via the Internet.  Without
limiting the generality of the foregoing, the Parties agree that each of the
following behaviors shall constitute a breach of this Section 15(d) in
connection with the promotion or sale of the Products:  (i) the use on the
Internet of a language other than any official language of the Territory;
(ii) the use on the Internet of banners or links specifically available to
customers other than customers in the Territory; (iii) the use on the Internet
of any other symbol or denomination of any currency than those for the currency
of the Territory; (iv) the use on the Internet of any other trademarks for the
Product other than the Trademarks; or (v) the use on the Internet of any package
of the Product other than the package of the Product for the Territory.

 

(e)                                  Domain Names, Marks, Corporate Names, and
Meta-Tags.  In no event shall Distributor:  (i) establish, operate, sponsor, or
contribute content to any site on the Internet which incorporates the words
“biosphere” or “biospheremed,” any trademarks, service marks, or trade names
(collectively, the “Marks”) of Manufacturer, including those listed on
Exhibit B, or any variation or part of such word or Mark as its URL address or
any part of such address; (ii) register any domain name which incorporates the
words “biosphere” or “biospheremed” or Manufacturer’s Marks (and Distributor
hereby agrees to transfer such domain name to Manufacturer if it breaches this
provision); (iii) register any of the words “biosphere” or “biospheremed,”
Manufacturer’s Marks, or any Marks that are confusingly similar to any of the
words “biosphere” or “biospheremed” or Manufacturer’s Marks; (iv) form (or
change the name of) any corporation or other entity under or to a name which
incorporates any of the words “biosphere” or “biospheremed,” Manufacturer’s
Marks, or any Marks that are confusingly similar to them; (v) use (except as
specifically permitted hereunder) any of the words “biosphere” or
“biospheremed,” Manufacturer’s Marks, or any Marks that are confusingly similar
to any of them; or (vi) at any time during or after the term of this Agreement,
in order to attract visitors to any site on the Internet, (A) use “biosphere” or
“biospheremed”, any of Manufacturer’s Marks, or any variation or part thereof as
a meta-tag or invisible text or on any unused frame or bridge page, (B) purchase
“biosphere” or “biospheremed,” any of Manufacturer’s Marks, or any variation or
part thereof as a search term from any search engine; or (C) engage in any other
practice designed to direct web browsers using search engines to different web
pages or versions of web pages than the pages corresponding to search terms
entered by the user (including “bridge pages,” “cloaking,” or “pagejacking”).

 

16.                                 Confidentiality; Publicity.

 

(a)                                  Confidential Information.  Each Party
acknowledges that it may receive Confidential Information of the other Party in
the performance of this Agreement.  Each Party will hold confidential and will
not, directly or indirectly, disclose, publish, or use for

 

19

--------------------------------------------------------------------------------


 

the benefit of any Third Party or itself, except in carrying out its duties or
exercising its rights under this Agreement, any Confidential Information of the
other Party or confidential Information jointly developed by the Parties,
without first having obtained the furnishing Party’s written consent to such
disclosure or use.  The restrictions in this Section 16 will not apply to any
information that:

 

i.                                          is or becomes part of the public
domain other than by unauthorized acts of the receiving Party or its Affiliates,
employees, representatives, and agents;

 

ii.                                       can be shown by written documentation
to have been disclosed to the receiving Party or its Affiliates by a Third Party
who was not otherwise prohibited from transmitting the information to the
receiving Party by a contractual, legal, or fiduciary obligation of confidence
to the disclosing Party;

 

iii.                                    prior to disclosure under this
Agreement, was already in the possession of the receiving Party or its
Affiliates; provided such information was not obtained directly or indirectly
from the other Party hereto pursuant to a confidentiality agreement;

 

iv.                                   can be shown by written documentation to
have been independently developed by the receiving Party or its Affiliates
without breach of any of the provisions of this Agreement, including without
reference to the Confidential Information of the disclosing Party;

 

v.                                      is disclosed by the receiving Party
pursuant to oral questions, interrogatories, requests for information or
documents, subpoena, or a civil investigative demand of a court or governmental
agency; provided, however, that the receiving Party notifies the other Party
promptly following receipt thereof so that the other may seek a protective order
or other appropriate remedy to prevent or limit such disclosure; and provided
further that the receiving Party furnishes only that portion of the information
that it is advised by counsel is legally required and imposes such obligations
of secrecy as are possible in that regard; or

 

vi.                                   is required or permitted to be disclosed
by the receiving Party under any statutory, regulatory, or similar legislative
requirement or any rule of any stock exchange to which it or any Affiliate is
subject; provided, however, that the disclosing Party will be allowed to review
the proposed disclosure and the receiving Party agrees to consider in good faith
any proposed revisions thereof provided to the receiving Party within [**]
business days of the disclosing Party’s receipt of the proposed disclosure, and
the Parties will seek confidential treatment for such disclosure as permitted by
Applicable Law.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Non-Disclosure.  The receiving Party agrees
that it will disclose the Confidential Information only to its employees and
consultants who need to know such Confidential Information for such Party to
perform its obligations hereunder.  The receiving Party agrees (i) to inform all
of its employees and consultants who receive Confidential Information of the
confidential nature thereof and to direct all such employees and consultants to
treat the Confidential Information confidentially in accordance with this
Agreement; (ii) to be responsible for any breach of the Agreement by any of its
employees and consultants; and (iii) to make all reasonable, necessary, and
appropriate efforts to safeguard the Confidential Information from disclosure
other than as permitted hereby, which will include requiring all employees and
consultants who have access to Confidential Information of the disclosing Party
to execute written obligations (or to abide by existing obligations in writing)
to maintain the same in confidence and not to use such information except as
expressly permitted under this Agreement.  Each Party agrees to enforce
confidentiality obligations to which its employees and consultants are
obligated.

 

(c)                                  Return of Information.  Upon the expiration
or termination of this Agreement or upon request of the disclosing Party, the
receiving Party will return to the disclosing Party any and all Confidential
Information of the disclosing Party and any reproductions thereof.

 

(d)                                 Survival of Obligations.  The obligations
set forth in this Section 16 will survive the termination or expiration of this
Agreement for a period of [**] (or, in the case of any Confidential Information
identified as a trade secret by the disclosing Party at the time of disclosure,
for so long as such trade secret Confidential Information remains a trade
secret).

 

(e)                                  Public Announcements.  The form and content
of any public announcement to be made by one Party regarding this Agreement or
the subject matter contained in this Agreement will be subject to the prior
written consent of the other Party (which consent will not be unreasonably
withheld), except as may be required by applicable law (including disclosure
requirements of the Securities and Exchange Commission, the New York Stock
Exchange, NASDAQ, or any other stock exchange), in which event such Party will
endeavor to give the other Party reasonable advance notice and review of any
such disclosure.

 

Notwithstanding the provisions of this Section 16, Distributor may disclose
Manufacturer’s Confidential Information received or generated under this
Agreement to MHLW and PMDA for the purpose of filing for Regulatory Approvals
and related procedures without the prior consent of Manufacturer.

 

17.                                 Publications.

 

(a)                                  Oversight.  Prior to communicating or
disclosing any publications, abstracts, scientific presentations, websites,
press releases, or other disclosures relating to the development or Regulatory
Approval of each Product in the Territory, Distributor shall

 

21

--------------------------------------------------------------------------------


 

submit Manufacturer a copy of such communication or disclosure for review in
accordance with this Agreement, reasonably in advance of disclosure to allow
sufficient time for review, including the preparation of a communications
calendar that anticipates disclosures expected to be made during the following
calendar quarter.  If the Parties are unable to agree upon the acceptability of
a public disclosure after endeavoring to do so in good faith, Manufacturer shall
have the right to make the ultimate decision.

 

(b)                                 Prior Review.  Distributor may disclose
results and significant developments regarding the development or Regulatory
Approval of each Product in the Territory and other activities in connection
herewith from time to time with the approval of Manufacturer, which approval
shall not be unreasonably withheld, conditioned, or delayed.  When Distributor
elects to make any such public disclosure under this Section 17(b), it will give
Manufacturer a copy of any such statement and at least [**] business days to
review and comment on such statement, it being understood that if Manufacturer
does not notify Distributor in writing within such [**] business day period of
any objections, such disclosure shall be deemed approved, and in any event
Manufacturer shall work diligently and reasonably to agree on the text of any
proposed disclosure in an expeditious manner.  The principles to be observed in
such disclosures shall be accuracy, compliance with Applicable Law and
regulatory guidance documents, and reasonable sensitivity to potential negative
reactions of Regulatory Authorities (both within and outside the Territory).

 

(c)                                  Scientific Publications.  Except as
required by Applicable Law or court order, any publication or presentation by
Distributor of Confidential Information, including studies or clinical trials
carried out by Distributor hereunder, shall be subject to the provisions of this
Section 17.  The Parties shall establish, promptly after the Effective Date,
guidelines that (i) allow for Manufacturer’s timely review of all such
publications or presentations, (ii) provide for protection of Confidential
Information and any protectable subject matter, and (iii) ensure that all such
publications and presentations are consistent with good scientific practice and
accurately reflect work done and the contributions of the Parties.  Unless
otherwise mutually agreed upon by the Parties, (A) Distributor shall transmit to
Manufacturer for review and comment a copy of the proposed publication or
presentation, at least [**] days prior to the submission of the proposed
publication or presentation to any Third Party; (B) Distributor shall postpone
the publication or presentation for up to an additional [**] days upon request
by Manufacturer in order to allow the filing of appropriate patent applications
or other protection to be filed on information contained in the publication or
presentation; (C) upon request of Manufacturer, Distributor shall remove all
Confidential Information of Manufacturer from the information intended to be
published or presented; and (D) Distributor shall consider all reasonable
comments made by Manufacturer to the proposed publication or presentation.

 

18.                                 Modification of Products.

 

Distributor may not customize, modify, or have customized or modified any
Product.  Any unauthorized customizing or modification of any Product by
Distributor or

 

22

--------------------------------------------------------------------------------


 

any third party shall relieve Manufacturer from any obligation it would
otherwise have had with respect to such Product under the warranties described
in Section 20 below.

 

19.                                 Covenant Not To Compete.

 

During the term of this Agreement and for [**] thereafter, Distributor will not
distribute, seek Regulatory Approval for, or otherwise commercialize any embolic
product other than the Products except (a) an embolic medical material produced
from gelatin, and (b) the ethyl ester of iodinated poppy-seed oil fatty acid
known as Lipiodol.

 

20.                                 Limited Warranty.

 

(a)                                  For a period of [**] days following the
date of delivery to the possession of a common carrier designated by Distributor
(“Warranty Period”), Manufacturer warrants solely to Distributor that
(i) reasonable care has been used in the design and manufacture of the Products,
(ii) the Product supplied to Distributor shall meet the specifications and
quality standards required by ISO 13485, and (iii) the Product, at the time of
delivery to the possession of a common carrier designated by Distributor, shall
have a minimum remaining shelf life of [**] months.  In the event of a breach of
this warranty, Manufacturer shall, at its option, repair or provide a
replacement of the non-conforming Product (which replacement may be supplied at
the same time as a normal delivery of Product to Distributor) free of charge;
provided that Distributor notifies Manufacturer of the breach within [**] days
after discovery of the breach, but in no event after the expiration of the
Warranty Period.  The remedies set forth in this Section 20 shall constitute
Manufacturer’s sole obligation and Distributor’s sole remedy for any such breach
of warranty by Manufacturer.

 

(b)                                 Under no circumstances shall the warranty
set forth in this Section 20 apply to (i) any Product which has been customized,
modified, damaged after the delivery F.O.B. to Manufacturer’s designated
facility, or misused, or (ii) any Product which has failed due to Distributor’s
failure to use the storage or operating procedures set forth in Manufacturer’s
instructions for use and other materials provided to Distributor.

 

(c)                                  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PRODUCTS AND ANY OTHER MATERIALS PROVIDED BY MANUFACTURER UNDER
THIS AGREEMENT ARE PROVIDED AS IS, AND MANUFACTURER DISCLAIMS ALL WARRANTIES. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, MANUFACTURER MAKES NO OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL (INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR
NONINFRINGEMENT).

 

21.                                 Limitations on Liability.

 

(a)                                  MANUFACTURER’S LIABILITY ARISING OUT OF THE
DEVELOPMENT, MANUFACTURE, SALE, SUPPLYING, OR FAILURE OR DELAY IN SUPPLYING OF
THE PRODUCTS OR THEIR USE OR DISPOSITION, WHETHER BASED UPON

 

23

--------------------------------------------------------------------------------


 

WARRANTY, CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, SHALL NOT EXCEED THE
ACTUAL PURCHASE PRICE PAID BY DISTRIBUTOR FOR THE PRODUCTS.

 

(b)                                 IN NO EVENT SHALL MANUFACTURER BE LIABLE TO
DISTRIBUTOR OR ANY OTHER PERSON OR ENTITY FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE, OR OTHER INDIRECT DAMAGES OR FOR
LOSS OF PROFITS, LOSS OF DATA, OR LOSS OF USE DAMAGES ARISING OUT OF THE
DEVELOPMENT, MANUFACTURE, SALE , SUPPLYING, FAILURE, OR DELAY IN SUPPLYING OF
THE PRODUCTS OR SERVICES RELATED THERETO, WHETHER BASED UPON WARRANTY, CONTRACT,
TORT, STRICT LIABILITY, OR OTHERWISE, EVEN IF MANUFACTURER HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES OR LOSSES.

 

22.                                 Indemnifications.

 

(a)                                  Distributor hereby agrees to indemnify,
defend, and hold harmless Manufacturer, its Affiliates, and all officers,
directors, employees and agents thereof from all Third Party liabilities,
claims, damages, losses, costs, expenses, demands, suits and actions (including
reasonable attorneys’ fees, expenses and settlement costs) (collectively, “Third
Party Damages”) arising out of (i) Distributor’s making representations and
warranties with respect to the Product which are not authorized by Manufacturer
hereunder; (ii) Distributor’s breach of any representations, warranties, or
covenants contained in this Agreement; (iii) the negligence or willful
misconduct of Distributor, its Affiliates, or their respective employees or
agents in the performance of any obligation under this Agreement; and
(iv) Distributor’s use of its name or marks in the offer for sale and sale of
the Product infringing on the intellectual property rights of Third Parties.

 

(b)                                 Manufacturer hereby agrees to indemnify,
defend, and hold harmless Distributor, its Affiliates, and all officers,
directors, employees and agents thereof from all Third Party Damages arising out
of (i) injuries to third parties resulting from any Product resold by
Distributor in accordance with the terms of this Agreement; and
(ii) Distributor’s reselling of the Products infringing on the intellectual
property rights of third parties or constituting a misappropriation of any third
party’s trade secrets; provided, however, that with respect to part (ii) above:

 

i.                                          In the event that any Product is
held in a suit or proceeding to infringe any intellectual property rights of a
third party (or constitute the misappropriation of a trade secret of a third
party) and the use or reselling of such Product is enjoined, or Manufacturer
reasonably believes that it is likely to be found to infringe or constitute
misappropriation or likely to be enjoined, then Manufacturer shall, at its sole
cost and expense, at its sole option, either (A) procure for Distributor the
right to continue reselling such Product; or (B) modify such Product so that it
becomes noninfringing or no longer constitutes misappropriation.  If neither
(A) nor (B) is practicable, then Manufacturer may, in its sole discretion,
remove such Product from

 

24

--------------------------------------------------------------------------------


 

this Agreement upon repurchasing Distributor’s inventory of such Product which
is saleable and in the original packages and unaltered from their original form
and design, subject to Manufacturer’s inspection, test, and acceptance.  Any
such repurchase of Distributor’s inventory of Products shall be at the price
paid by Distributor for such Products.  Such repurchased inventory shall be
shipped by Distributor freight prepaid, according to Manufacturer’s
instructions.  Manufacturer shall pay Distributor for such repurchased Products
within [**] days after Manufacturer receives those Products in its designated
facility.

 

ii.                                       Manufacturer shall have no obligation
for any claim of infringement arising from: (A) any combination of Products with
products not supplied or approved in writing by Manufacturer, where such
infringement would not have occurred but for such combination; (B) the
adaptation or modification of Products, where such infringement would not have
occurred but for such adaptation or modification; (C) the use of a Product in an
application for which it was not designed or intended, where such infringement
would not have occurred but for such use; or (D) a claim based on intellectual
property rights owned by Manufacturer or any of its Affiliates.  If Manufacturer
is not required to indemnify Distributor for a claim pursuant to subsections
(A), (B), (C) and (D) above, Distributor agrees to indemnify, defend, and hold
harmless Manufacturer and its Affiliates, officers, directors, employees, and
agents from and against all Third Party Damages of any kind whatsoever, arising
directly or indirectly out of such claims.

 

iii.                                    This Section 22(b) states Distributor’s
sole and exclusive remedy in the event that a Product provided by Manufacturer
infringes on the intellectual property right of any third party.

 

(c)                                  The indemnified Party (be it Manufacturer
under Section 22(a) above or Distributor under Section 22(b) above) hereby
agrees that: (i) the other Party (the “indemnifying Party”) shall have sole
control and authority with respect to the defense or settlement of any such
claim; and (ii) the indemnified Party shall cooperate fully with the
indemnifying Party, at the indemnifying Party’s sole cost and expense, in the
defense of any such claim.  Any settlement of any such claims that imposes any
liability or limitation on the indemnified Party shall not be entered into
without the prior written consent of the indemnified Party.  The indemnified
Party shall provide the indemnifying Party with prompt written notice of such
claim.

 

(d)                                 In the event a claim is based partially on
an indemnified claim described in Sections 22(a) and/or 22(b) above and
partially on a non-indemnified claim, or is based partially on a claim described
in Section 22(a) above and partially on a claim described in
Section 22(b) above, any payments and reasonable attorneys’ fees incurred in
connection with such claims are to be apportioned between the Parties in
accordance with the degree of cause attributable to each Party.

 

25

--------------------------------------------------------------------------------


 

23.                                 Termination and Term.

 

(a)                                  Upon the occurrence of a material breach or
default as to any obligation hereunder by either Party and the failure of the
breaching Party to cure such material breach or default within [**] days of
receipt of written notice of such breach or default, this Agreement may be
terminated by the non-breaching Party by giving written notice of termination to
the breaching Party, such termination being immediately effective upon the date
of such notice of termination.

 

(b)                                 Upon the filing of a petition in bankruptcy,
insolvency, or reorganization against or by either Party, or either Party
becoming subject to a composition for creditors, whether by law or agreement, or
either Party going into receivership or otherwise becoming insolvent (such Party
hereinafter referred to as the “insolvent Party”), this Agreement may be
terminated by the other Party by giving written notice of termination to the
insolvent Party, such termination being immediately effective upon the giving of
such notice of termination.

 

(c)                                  If the Parties are unable to agree upon a
purchase price for a particular Product as provided in Section 4(d), this
Agreement may be terminated with respect to such Product by either Party upon
prior written notice (not to be delivered prior to the [**]-day period referred
to in Section 4(d)).  Further, if Distributor reasonably determines that
distribution of the Product by Distributor infringes or is likely to infringe
any intellectual property right of a third party, Distributor may remove such
Product from this Agreement.

 

(d)                                 Manufacturer may terminate this Agreement
with respect to any Product as provided in Section 3(e) above, unless
Distributor desires to continue distributing such Product as provided in such
Section.

 

(e)                                  The term of this Agreement shall begin on
the Effective Date.  The term of this Agreement shall expire on the
13th anniversary of the Effective Date, unless terminated earlier pursuant to
the terms of this Agreement, including this Section 23.  This Agreement may be
renewed upon agreement of the Parties for such an additional period of time as
they agree upon.

 

(f)                                    In the event of a termination (in whole
or in part) or expiration of this Agreement pursuant to this Section 23,
Manufacturer shall not have any obligation to Distributor, or to any employee of
Distributor, for compensation or for damages of any kind, whether on account of
the loss by Distributor or such employee of present or prospective sales,
investments, compensation, or goodwill or otherwise.  Distributor, for itself
and on behalf of each of its employees, hereby waives any rights which may be
granted to it or them under the laws and regulations of the Territory or
otherwise which are not granted to it or them by this Agreement.  Distributor
hereby indemnifies and holds Manufacturer harmless from and against any and all
Third Party Damages whatsoever asserted by any employee, agent, or
representative of Distributor under any applicable termination, labor, social
security, or other similar laws or regulations.

 

26

--------------------------------------------------------------------------------


 

(g)                                 Termination of this Agreement (in whole or
in part) shall not affect the obligation of Distributor to pay Manufacturer all
amounts owing or to become owing as a result of Products tendered or delivered
to Distributor on or before the date of such termination, as well as interest
thereon to the extent any such amounts are paid after the date they became or
will become due pursuant to this Agreement.

 

(h)                                 Upon the expiration or the termination of
this Agreement, except where prohibited by Applicable Law or as provided in
Section 4(d), with respect to any Regulatory Approvals that are registered
solely in Distributor’s name, then upon expiration or termination of this
Agreement for any reason, Distributor, without compensation therefor, will
cooperate to take such actions as may be necessary to transfer those Regulatory
Approvals to Manufacturer or Manufacturer’s designee.  Distributor acknowledges
and agrees that the provisions of this Section constitute a valid and binding
assignment to Manufacturer of any rights Distributor may have in the Regulatory
Approvals and that the rights of Distributor under this Agreement during the
term are sufficient consideration for such assignment.  Notwithstanding the
foregoing, if this Agreement is terminated due to material breach by
Manufacturer, the provisions of this Section 23(h) shall only apply if
Manufacturer pays Distributor [**]% of Distributor’s out-of-pocket costs of
obtaining the Regulatory Approvals to be transferred, not to exceed $[**] in the
aggregate for Regulatory Approvals for all Products.

 

(i)                                     Notwithstanding anything else in this
Agreement to the contrary, the Parties agree that Sections 2(c), 4 (to the
extent payment obligations remain outstanding), 5(b), 5(d), 5(e), 10, 14, 15,
16, 17, 18, 19, 20(c), 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, and
34 shall survive the termination or expiration of this Agreement.

 

24.                                 Modification.

 

No modification or change may be made in this Agreement except by written
instrument duly signed by a duly authorized representative of each Party.

 

25.                                 Assignment.

 

This Agreement and the rights and obligations hereunder may not be assigned,
delegated, or transferred by Distributor without the prior written consent of
Manufacturer; provided that such consent shall not be required for a sale or
merger of Distributor (whether by operation of law or otherwise), the transfer
of substantially all of Distributor’s business assets, or the sale of a majority
of the capital stock of Distributor so long as the assignee or successor to
Distributor is not an entity that sells or markets products that compete with
Manufacturer’s products.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of Manufacturer.

 

26.                                 Notice.

 

All notices given under this Agreement shall be in writing and shall be
addressed to the Parties at their respective addresses set forth below:

 

27

--------------------------------------------------------------------------------


 

If to Distributor:

 

Nippon Kayaku Co., Ltd.
11-2, Fujimi 1-chome
Chiyoda-ku, Tokyo, Japan
Attention: Head of Licensing Division
Telephone Number: +81-3-3237-5154
Facsimile Number: +81-3-3237-5920

 

If to Manufacturer:

 

BioSphere Medical, Inc.
1050 Hingham Street
Rockland, Massachusetts  02370
United States
Attention: Chief Executive Officer
Telephone Number:  (781) 681-7920
Facsimile Number: (781) 982-3028

 

With a copy to:

 

Jones Day
222 E. 41st Street
New York, NY  10017
United States
Attention:  Ann L. Gisolfi, Esq.
Telephone Number:  (212) 326-3594
Facsimile Number:  (212) 755-7308

 

Either Party may change its address or its facsimile number for purposes of this
Agreement by giving the other Party written notice of its new address or
facsimile number.  Notices shall be made by personal delivery or sent by
registered or certified mail, international courier, or facsimile (with a hard
copy sent by one of the other means of delivery).  Notices shall be effective
upon receipt.

 

27.                                 Waiver.

 

None of the conditions or provisions of this Agreement shall be held to have
been waived by any act or knowledge on the part of either Party, except by an
instrument in writing signed by a duly authorized officer or representative of
such Party.  Further, the waiver by either Party of any right hereunder or the
failure to enforce at any time any of the provisions of this Agreement, or any
rights with respect thereto, shall not be deemed to be a waiver of any other
rights hereunder or any breach or failure of performance of the other Party.

 

28

--------------------------------------------------------------------------------


 

28.                                 Construction of Agreement and Resolution of
Disputes.

 

(a)                                  This Agreement, which is in English, shall
be interpreted in accordance with the commonly understood meaning of the words
and phrases hereof in the United States of America, and it and performance of
the Parties hereto shall be construed and governed according to the laws of the
Commonwealth of Massachusetts (in the United States) applicable to contracts
made and to be fully performed therein, excluding the United Nations Convention
on Contracts for the International Sale of Goods, and also excluding the 1974
Convention on the Limitation Period in the International Sale of Goods (the
“1974 Convention”) and the Protocol amending the 1974 Convention, done at Vienna
April 11, 1980.

 

(b)                                 Any dispute, controversy or claim arising
out of or relating to this Agreement or to a breach hereof, including its
interpretation, performance, or termination, shall be finally resolved by
arbitration.  The arbitration shall be conducted by one arbitrator selected
jointly by Manufacturer and Distributor or, if they cannot agree on an
arbitrator within [**] days after the request or demand for arbitration is filed
with the United Nations Commission on International Trade Law, by the President
of the American Arbitration Association.

 

The arbitration shall be conducted in English and in accordance with the
commercial arbitration rules of the United Nations Commission on International
Trade Law.  The arbitration, including the rendering of the award, shall take
place in Rockland, Massachusetts, United States, and shall be the exclusive
forum for resolving such dispute, controversy, or claim.  For the purposes of
this arbitration, the provisions of this Agreement and all rights and
obligations thereunder shall be governed and construed in accordance with the
laws of the Commonwealth of Massachusetts (in the United States).  Disputes
about arbitration procedure shall be resolved by the arbitrator.  The arbitrator
may proceed to an award notwithstanding the failure of the other Party to
participate in the proceedings.  Discovery shall be limited to mutual exchange
of documents relevant to the dispute, controversy, or claim; depositions shall
not be permitted unless agreed to by both Parties.  The arbitrator shall be
authorized to grant interim relief, including to prevent the destruction of
goods or documents involved in the dispute, protect trade secrets, and provide
for security for a prospective monetary award.  In no event shall punitive
damages (including multiple damages and other damages disclaimed in
Section 21(b)) be assessed against either Party.  The decision of the arbitrator
shall be binding upon the Parties hereto, and the expense of the arbitration
(including the award of attorneys’ fees to the prevailing Party) shall be paid
as the arbitrator determines.  The decision of the arbitrator shall be the sole
and exclusive remedy of the Parties and shall be enforceable in any court of
competent jurisdiction, subject only to revocation on grounds of fraud or clear
bias on the part of the arbitrator.

 

(c)                                  Notwithstanding anything contained in this
Section 28 to the contrary, each Party shall have the right to institute
judicial proceedings against the other Party or anyone acting by, through or
under such other Party, in order to apply for interim relief, pending

 

29

--------------------------------------------------------------------------------


 

resolution under the above described arbitration procedures, to enforce the
instituting Party’s rights hereunder through specific performance, injunction or
similar equitable relief.

 

29.                                 Entire Agreement.

 

This Agreement supersedes and cancels any previous agreements or understandings,
whether oral, written or implied, heretofore in effect and sets forth the entire
agreement between Manufacturer and Distributor with respect to the subject
matter hereof.

 

30.                                 No Rights by Implication.

 

No rights or licenses with respect to the Products or the Trademarks are granted
or deemed granted hereunder or in connection herewith, other than those rights
expressly granted in this Agreement.

 

31.                                 Responsibility for Taxes.

 

Taxes, whether in the Territory or any other country, now or hereafter imposed
with respect to the transactions contemplated hereunder (with the exception of
income taxes or other taxes imposed upon net income of Manufacturer) shall be
the responsibility of Distributor, and, if paid or required to be paid by
Manufacturer, the amount thereof shall be added to and become a part of the
amounts payable by Distributor hereunder.

 

32.                                 Force Majeure.

 

(a)                                  Neither Manufacturer nor Distributor shall
be liable for damages, or shall be subject to termination of this Agreement by
the other Party, for any delay or default in performing any obligation hereunder
(excluding payment obligations) if that delay or default is due to any cause
beyond the reasonable control and without fault or negligence of that Party;
provided that, in order to excuse its delay or default hereunder, a Party shall
notify the other of the occurrence or the cause, specifying the nature and
particulars thereof and the expected duration thereof; and provided, further,
that within 15 calendar days after the termination of such occurrence or cause,
such Party shall give notice to the other Party specifying the date of
termination thereof.  All obligations of both Parties shall return to being in
full force and effect upon the termination of such occurrence or cause
(including any payments which became due and payable hereunder prior to the
termination of such occurrence or cause).

 

(b)                                 For the purposes of this Section 32, a
“cause beyond the reasonable control” of a Party shall include, without limiting
the generality of the phrase, any act of God, act of any government or other
authority or statutory undertaking, industrial dispute, fire, explosion,
accident, power failure, flood, riot or war (declared or undeclared).

 

30

--------------------------------------------------------------------------------


 

33.                                 Severability.

 

If any provision of this Agreement is declared invalid or unenforceable by a
court having competent jurisdiction, it is mutually agreed that this Agreement
shall endure except for the part declared invalid or unenforceable by order of
such court.  The Parties shall consult and use their best efforts to agree upon
a valid and enforceable provision which shall be a reasonable substitute for
such invalid or unenforceable provision in light of the intent of this
Agreement.

 

34.                                 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have signed this International
Distribution Agreement.

 

 

NIPPON KAYAKU CO., LTD., as Distributor

 

 

By

/s/ Akira Mandai

 

Name: Akira Mandai

 

Title: Managing Director, Head of Pharmaceuticals Group

 

 

 

 

Date:

4/16/2009

 

 

 

 

 

 

BIOSPHERE MEDICAL, INC., as Manufacturer

 

 

 

 

 

 

By

/s/ Richard J. Faleschini

 

Name: Richard J. Faleschini

 

Title: Chief Executive Officer

 

 

 

 

Date:

4/13/2009

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A — MINIMUM PURCHASE REQUIREMENTS

EXHIBIT B — TRADEMARKS

EXHIBIT C — UNITED STATES FOREIGN CORRUPT PRACTICES ACT

 

33

--------------------------------------------------------------------------------


 


EXHIBIT A

 


MINIMUM PURCHASE REQUIREMENTS

 

Nippon Kayaku Co., Ltd. (Distributor)

 

Period:

 

[*********]

 

Minimum combined purchase requirement of Distributor:  [*********]

 

34

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TRADEMARKS

 

[g185621ki09i001.jpg]

 

Embosphere® microspheres

 

HepaSphere™ microspheres

 

35

--------------------------------------------------------------------------------


 


EXHIBIT C


 


UNITED STATES FOREIGN CORRUPT PRACTICES ACT

 

Nippon Kayaku Co., Ltd. (Distributor)

 

BioSphere Medical, Inc. (“BioSphere”) takes pride in its relationships with
government agencies and officials and with political parties, leaders and
candidates around the world.  Therefore, all transactions relating to BioSphere
products must be conducted in a manner reflecting well upon the reputation,
integrity and good business practices of BioSphere.

 

To that end, BioSphere’s Code of Business Conduct and Ethics requires compliance
with all applicable laws.  In particular, this includes compliance with the U.S.
Foreign Corrupt Practices Act (“FCPA”) and similar anti-bribery laws.  Generally
speaking, the FCPA is a criminal law that prohibits bribery of foreign (i.e.,
non-U.S.) officials — that is, corrupt payments to government officials made to
affect a decision or improperly secure an advantage.  The FCPA and other U.S.
laws also require adequate record keeping that accurately and fairly reflects
all transactions.

 

The FCPA is aimed at ensuring that U.S. companies and their business partners
that are competing in foreign territories succeed on the basis of merit rather
than through corrupt payments or other benefits to government officials.  The
activities intended to be prevented under the FCPA usually are in the nature of
kickbacks, bribes or payoffs involving government officials.  Government
officials may include doctors and others who are affiliated with state-owned or
operated hospitals and similar institutions.  Although payments to officials or
their agents may be customary and even expected within some countries, such
payments may nevertheless violate the FCPA.  Furthermore, please note that any
form of bribery—even one that does not involve a government official and would
not contravene the FCPA—is improper and inconsistent with BioSphere’s standards
for always doing business ethically.

 

BioSphere has always enjoyed good working relationships with its distributors in
competing successfully in markets around the world.  The foundation of such a
successful relationship is an assurance that independent third parties
conducting business on BioSphere’s behalf will represent BioSphere in a manner
that is consistent with our commitment to integrity and the law.  While your
distributor agreement with BioSphere already requires compliance with all laws,
I wanted to remind you in particular of the FCPA and similar laws, as BioSphere
could be held liable under U.S. or other similar laws if an independent third
party acting on BioSphere’s behalf makes an improper payment or provides some
other improper benefit.

 

36

--------------------------------------------------------------------------------


 

BIOSPHERE MEDICAL FOREIGN CORRUPT PRACTICES ACT POLICY

 

General Standards:  The Foreign Corrupt Practices Act is a criminal bribery
law.  It was enacted into law to (i) prohibit bribery and (ii) impose accounting
and recordkeeping requirements.  The FCPA makes it illegal to pay, authorize,
promise or offer a corrupt payment (or anything of value) to a “foreign
government official” for the purpose of causing the foreign government official
to act or fail to act or otherwise use his or her influence to assist BioSphere
in obtaining, retaining or directing business.  The FCPA is a complex law that
is interpreted quite broadly.  There are significant US criminal penalties for
individuals and companies that violate the FCPA and foreign countries may impose
additional sanctions.

 

Without the advance written approval of BioSphere’s chief financial officer,
employees are not permitted to promise, authorize, offer or make any payment,
including for travel, lodging or entertainment, in money, products or services,
directly or indirectly, to any “foreign government official” (defined broadly). 
In addition, the chief financial officer should be consulted before BioSphere
hires any foreign agent, representative or consultant.

 

37

--------------------------------------------------------------------------------